Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-22 are pending.
	Claims 1-12 have been examined.
	Claims 13-22 are withdrawn from consideration as drawn to a non-elected invention.

	Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 5/12/2012 is acknowledged.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is really a recitation of claim 1, with   language, i.e. “exemplary method”, a method and system.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deville et al. US 20190360326 (Deville) in view of Moridis US PN 6,250,848 (Moridis) and Applicant’s admission of prior art (AAPA). 

	Claim 1:
Deville teaches:
A method for using a photoacoustic nanotracer to characterize a subsurface environment, comprising: [0041] teaches nanoparticles that are fluorescent, making them photoacoustic suitable; 
forming a solution comprising a photoacoustic nanotracer; the nanoparticles are put in a drilling fluid, which is a solution; see [0011]-[0012] and [0033];
injecting the solution into the subsurface environment; AAPA, spec. [0002]; also Deville at [0003], [0022] and [0056];  
analyzing produced fluids for the photoacoustic nanotracer; [0020], [0031] [0039] teaches the fluid analysis system 104 may analyze the drilling fluid using any suitable analysis technique.
Deville teaches at [0071] that the data analysis may be used for a variety of purposes such as to adjust the lost circulation materials.
Deville does not specifically teach:
and building a breakthrough curve based, at least in part, on the analysis
Moridis teaches that it is known to use tracers in wellbore fluids injected at injection ports and monitored at production ports to generate breakthrough curves, see Example 7, which teaches “Any subsurface feature that can hold ferrofluid, be it a fracture, a permeable channel, or a clay lens, can be imaged by this method. Combined with traditional tracer test methods where breakthrough curves are measured at extraction wells, the use of ferrofluids as geophysically imageable tracers finds a wealth of applications in environmental engineering.”
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Deville and use the analysis data from the photoacoustic tracer to generate a breakthrough curve because Moridis teaches this is a common use of tracer technology.

Claim 2.
Deville teaches:
comprising forming the solution comprising a plurality of photoacoustic nanotracer, [0020] teaches “multiple additives within a drilling fluid may be tagged differently”... “different additives may be tagged with a different fluorphore”; [0058] teaches “multiple chemically-tagged drilling fluid additives”.  

Claim 3. 
Deville teaches:
comprising injecting the solution into the subsurface environment through an injection well; AAPA, spec. [0002]; Deville, [0001].

Claim 4. 
Deville teaches:
comprising removing the produced fluids from the subsurface environment through a production well.  AAPA, spec. [0002].

Claim 12. 
Deville teaches:
comprising using a nanoparticle as the photoacoustic nanotracer, [0041] teaches nanoparticles.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deville et al. US 20190360326 (Deville) in view of Moridis US PN 6,250,848 (Moridis) and Applicant’s admission of prior art (AAPA) and further in view of Speck et al. US 20150211983 (Speck).

Claim 5. 
Deville teaches to use photoacoustic spectroscopy on nanotracers but is not specific as to the techniques of the photoacoustic spectroscopy. 
Deville does not specifically teach:
irradiating the produced fluids with a time changing electromagnetic signal at an absorbance frequency for the photoacoustic nanotracer; and using an acoustic transducer to record sound generated by the produced fluids.  
Speck teaches  [0026] teaches laser pulses exciting the fluids molecules, producing acoustic wave in produced fluids; [0002] teaches formation fluids; [0030] teaches any downhole fluid of interest, wellbore fluid,drilling mud, formation fluid.
It would have been obvious to one having ordinary skill in the art at the time of Applicants effective filing date to modify Deville and use the technique taught by Speck because Deville generally teaches any analysis technique is suitable and Speck provides a specific photoacoustic technique.

Claim 6. 
Deville does not teach
comprising irradiating the produced fluids in a section of a production line.  
Speck teaches at [0019] to irradiate oil and gas samples during production logging.
The motivation for modifying Deville set forth with respect to claim 5 is valid here also. 

Claim 7. 
Deville does not teach:
comprising concentrating the produced fluids before irradiating the produced fluids.  
The Examiner takes official notice that concentrating analytes prior to analysis in spectroscopic techniques is a common technique and thus obvious.

Claim 8. 
Deville does not teach:
comprising separating the photoacoustic nanotracer from the produced fluids
The Examiner takes official notice that separating analytes prior to analysis in spectroscopic techniques is a common technique for example in HPLC and GC and thus obvious.

Claim 9. 
Deville does not teach
comprising analyzing the sound for amplitude and frequency.  
[0035] teaches amplitude, [0017] teaches wavelength.
The motivation for modifying Deville set forth with respect to claim 5 is valid here also. 

Claim 10. 
Deville does not teach
comprising determining a concentration of the photoacoustic nanotracer based, at least in part, on the analyzed sound.
Speck teaches determining a concentration of a fluid constituent, see [0027]. 
The motivation for modifying Deville set forth with respect to claim 5 is valid here also. 

Claim 11. 
Deville does not teach
comprising identifying the photoacoustic nanotracer in a plurality of photoacoustic nanotracers by the frequency.  [0017] teaches the method of Speck is wavelength dependent.
The motivation for modifying Deville set forth with respect to claim 5 is valid here also. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. US 8,575,541 teaches using tracers for monitoring and management of wellbore fluids and photoacoustic detection methods.
2. US 10,429,350 teaches photoacoustic spectroscopy for gas detection in a well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674